       Timothy A. Solomon, OSB 072573
          Direct: 971.634.0194
          Email: tsolomon@LLG-LLC.com
       LEONARD LAW GROUP LLC
       1 SW Columbia, Ste. 1010
       Portland, Oregon 97258
       Fax: 971.634.0250

                Counsel for Parley Pearce




                                 UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF OREGON

       In re                                            Case No. 18-32028-tmb11

       Blair Woodfield,
                                     Debtor,


       Parley Pearce,                                   Adv. No. 18-03120-tmb

                                     Plaintiff,         PLAINTIFF’S MEMORANDUM OF LAW

                v.                                      IN SUPPORT OF MOTION FOR
                                                        SUMMARY JUDGMENT ON
       Blair Woodfield,                                 PLAINTIFF’S CLAIMS
                                     Defendant.


                v.

       HIPO, LLC; George Colwell; Mark
       Hettervig; and Hettervig Acquisitions, LLC,

                         Third Party Defendants.




Page 1 of 9 –    PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT                       LEONARD LAW GROUP LLC
                                                                                  1 SW Columbia, Ste. 1010
                 OF MOTION FOR SUMMARY JUDGMENT                                      Portland, Oregon 97258
                                                                                            leonard-law.com

                               Case 18-03120-tmb     Doc 17   Filed 01/28/19
                       Pursuant to Fed. R. Civ. P. 56, made applicable by Fed. R. Bankr. P. 7056, and
       LBR 7056-1, Plaintiff Parley Pearce hereby submits this Memorandum in Support of Plaintiff’s

       Motion for Summary Judgment (the “Motion”).

                                              INTRODUCTION
                       Mr. Pearce and Mr. Woodfield (the “Debtor”) are business partners, who each
       own 50% of the membership interests in various limited liability companies and are the managers
       of those companies. Their working relationship broke down before the filing of this bankruptcy
       case, leading among other things to a deterioration of the underlying businesses and defaults in
       the businesses’ obligations to their lenders. This bankruptcy case has led to uncertainty regarding
       the parties’ management rights, which in turn has resulted in further harm to the businesses, to
       the detriment not only of Plaintiff but also the bankruptcy estate.
                       The Debtor has made numerous factual allegations against Plaintiff and others, in
       this adversary proceeding and elsewhere, which Plaintiff strenuously denies. However, those
       contested fact issues can be resolved in due course. The material facts relating to Plaintiff’s
       Claims for Relief (as set forth in the Complaint) are not in dispute, and summary judgment on
       those Claims is warranted.

                       Based on Oregon law and the terms of the applicable operating agreements,
       Plaintiff is entitled to judgment as a matter of law declaring that, as of the petition date: (1) the
       Debtor (a) ceased to be a member of each of the LLCs (as defined below), (b) became a mere
       interest holder of each of the LLCs, and (c) ceased to have any right to participate in the
       management or affairs of each of the LLCs, and (2) to the extent the Operating Agreements (as
       defined below) are executory, they are rejected.
                                    SUMMARY JUDGMENT STANDARD
                       “The court shall grant summary judgment if the movant shows that there is no
       genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
       law.” Fed. R. Civ. P. 56(a), made applicable by Fed. R. Bankr. P. 7056.


Page 2 of 9 –    PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT                                  LEONARD LAW GROUP LLC
                                                                                              1 SW Columbia, Ste. 1010
                 OF MOTION FOR SUMMARY JUDGMENT                                                  Portland, Oregon 97258
                                                                                                        leonard-law.com

                               Case 18-03120-tmb          Doc 17     Filed 01/28/19
                                        SUMMARY OF FACTS
                     1.     Plaintiff and the Debtor are business partners. See Concise Statement of

       Material Facts (“CSF”) ¶ 1.
                     2.     They each own 50% of the membership interests in certain Oregon limited
       liability companies, including Triple R Holdings, LLC, PB & R, LLC, and PB & SH, LLC
       (collectively, the “LLCs”). CSF ¶ 2.
                     3.     The LLCs own and operate the Hamley & Co. Western Store and the
       Hamley Steakhouse in Pendleton, Oregon. CSF ¶ 3.
                     4.     One of the Debtor’s roles as a Managing Member of the LLCs is to be the
       day-to-day manager of the Hamley Steakhouse. CSF ¶ 4.
                     5.     Each of the LLCs is governed by a Limited Liability Company Agreement
       (each, an “Operating Agreement”). CSF ¶ 5.
                     6.     Each Operating Agreement contains the same material terms. CSF ¶ 6.
                     7.     Among other things, each Operating Agreement contains the following
       provisions:
                            a.       Plaintiff and Defendant are members.
                            b.       Plaintiff and Defendant are individually named and designated as

                                     “Managing Members.”
                            c.       The business and affairs of each LLC are managed by the
                                     Managing Members.
                            d.       The members are “required to devote such of their time to the
                                     business matters concerning the Company as is necessary in the
                                     circumstances.”
                            e.       Members are not permitted to sell, assign, or transfer their
                                     membership interests, except as expressly provided in the
                                     Operating Agreements.



Page 3 of 9 –   PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT                              LEONARD LAW GROUP LLC
                                                                                         1 SW Columbia, Ste. 1010
                OF MOTION FOR SUMMARY JUDGMENT                                              Portland, Oregon 97258
                                                                                                   leonard-law.com

                             Case 18-03120-tmb         Doc 17     Filed 01/28/19
                              f.      In the absence of consent of the non-transferring member, any
                                      transfer of a member’s interest in an LLC is limited to an economic

                                      interest, and the transferee shall be merely an economic interest
                                      owner with no right to participate in the management of the
                                      business and affairs of the company or become a member.
                              g.      An assignee of a membership interest has no right to participate in
                                      the management or affairs of the company or to become a member.
                              h.      Upon filing for bankruptcy, any member shall cease to be a
                                      member.
       See CSF ¶ 7.
                      8.      The Debtor filed a voluntary bankruptcy petition for relief under chapter
       11 on June 8, 2018 (the “Petition Date”). CSF ¶ 8.

                                                ARGUMENT
       I.       As a Result of His Bankruptcy Filing, The Debtor is a Mere Economic Interest
                Holder in the LLCs
                      The Debtor’s bankruptcy filing created an estate, including among other things

       “all legal or equitable interests of the debtor in property as of the commencement of the case.” 11
       U.S.C. § 541(a)(1). Although the question whether an interest is “property of the estate” is a
       federal question to be decided by federal law, bankruptcy courts must look to state law to
       determine whether and to what extent the debtor has any legal or equitable interests in property
       as of the commencement of the case. See In re Pettit, 217 F.3d 1072, 1078 (9th Cir. 2000) (citing
       Butner v. United States, 440 U.S. 48, 54-55, 99 S. Ct. 914 (1979)).
                      The Debtor’s interests in the LLCs are property of the estate. However, the
       bankruptcy filing triggered several events under Oregon law and the Operating Agreements
       which define the scope of those interests. Under Oregon law, a member of an LLC “shall cease
       to be a member in a limited liability company upon the member’s … bankruptcy,” unless


Page 4 of 9 –    PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT                              LEONARD LAW GROUP LLC
                                                                                           1 SW Columbia, Ste. 1010
                 OF MOTION FOR SUMMARY JUDGMENT                                               Portland, Oregon 97258
                                                                                                     leonard-law.com

                              Case 18-03120-tmb         Doc 17     Filed 01/28/19
       otherwise provided in the applicable operating agreement. ORS 63.265(1) (emphasis added). The
       Operating Agreements at issue here state, consistently with the Oregon statute, that a person

       shall cease to be a member upon that member’s commencement of a bankruptcy case. See
       Operating Agreements, ¶ 13.1(b).
                      Following the cessation of an LLC member’s interest, “the holder of the former
       member’s interest shall be considered an assignee of such interest and shall have all the rights,
       duties and obligations of an assignee under this chapter.” ORS 63.265(2) (emphasis added).
       Assignees, in turn, retain economic rights to distributions, but “shall not exercise any other
       rights of a member, including without limitation the right to vote or otherwise participate in the
       management and affairs of the limited liability company.” ORS 63.249(3) (emphasis added).
       Similarly, the Operating Agreements provide that “[t]he Assignee of a Membership Interest has
       no right to participate in the management of the business and affairs of the company…” See
       Operating Agreements, ¶ 12.1 (emphasis added).
                      In sum, by operation of Oregon law and based on the terms of the Operating
       Agreements, the Debtor retains only his economic interests in the LLCs, and has ceased both to
       be a member and to have any right to participate in the management or affairs of the LLCs.
                      Numerous bankruptcy courts have held that the bankruptcy of a member of a
       limited liability company with multiple members results in the debtor becoming a mere economic
       interest holder. See, e.g., In re Albright, 291 B.R. 538, 540 n.7 (Bankr. D. Colo. 2003) (“Where a
       single member files bankruptcy while the other members of a multi-member LLC do not, and
       where the non-debtor members do not consent to a substitute member status for a member
       interest transferee, the bankruptcy estate is only entitled to receive the share of profits or other
       compensation by way of income and the return of the contributions to which that member would
       otherwise be entitled.”); In re Garrison-Ashburn, L.C., 253 B.R. 700, 706-08 (Bankr. E.D. Va.
       2000) (state law defines the debtor’s interest in an LLC, including dissociation, and Section 541

       brings that interest in to the estate burdened by whatever state law requires); see also Nw.


Page 5 of 9 –   PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT                                 LEONARD LAW GROUP LLC
                                                                                             1 SW Columbia, Ste. 1010
                OF MOTION FOR SUMMARY JUDGMENT                                                  Portland, Oregon 97258
                                                                                                       leonard-law.com

                               Case 18-03120-tmb         Doc 17     Filed 01/28/19
       Wholesale, Inc. v. Pac Organic Fruit, LLC, 184 Wn. 2d 176, 357 P.3d 650 (Wash. 2015) (holding
       that bankruptcy filing of LLC member resulted in retention of mere economic interest by estate).

       II.        Oregon Law is Not Preempted and the Operating Agreements are Enforceable
                        ORS Chapter 63 and the Operating Agreements both clearly and unambiguously
       provide that the Debtor’s bankruptcy filing resulted in his (1) dissociation as a member of the
       LLCs, (2) loss of rights to vote or otherwise participate in the management of the LLCs, and (3)
       retention of his economic interests in the LLCs.
                        There is a presumption, in all cases, against a finding that federal law preempts
       state law. See McDaniel v. Wells Fargo Invs., LLC, 717 F.3d 668, 675 (9th Cir. 2013). Nevertheless,
       the Debtor asserts that the ORS and the Operating Agreements are ineffective because they are
       unenforceable “ipso facto” provisions preempted by 11 U.S.C. §§ 541(c) and 365(e). See Answer
       at ¶ 23. Both of those arguments lack merit under the facts of this case.
             A.    Section 541
                        An interest of a debtor in property becomes property of the estate
       “notwithstanding any provision in an agreement, transfer instrument, or applicably
       nonbankruptcy law – (A) that restricts or conditions transfer of such interest by the debtor; or (B)
       that is conditioned on … the commencement of a case under this title … and that effects or gives
       an option to effect a forfeiture, modification, or termination of the debtor’s interest in property.”
       See 11 U.S.C. § 541(c)(1).
                        However, Section 541(c)(1) applies to avoid “only those restrictions which
       prevent transfer of the debtor’s property to the estate.” In re Farmers Markets, Inc., 792 F.2d
       1400, 1402 (9th Cir. 1986) (emphasis added). Section 541 does not expand a debtor’s interest in
       property, and “the estate may take no greater interest than that held by the debtor.” Id. at 1403.
                        Nothing in ORS Chapter 63 or in the portions of the Operating Agreement at
       issue here restricts the “transfer of the debtor’s property to the estate” or “terminates the

       debtor’s interest in property.” Rather, state law and the Operating Agreements merely define the
       scope of the Debtor’s interests in the LLCs, which interests are part of the bankruptcy estate. By
Page 6 of 9 –      PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT                              LEONARD LAW GROUP LLC
                                                                                             1 SW Columbia, Ste. 1010
                   OF MOTION FOR SUMMARY JUDGMENT                                               Portland, Oregon 97258
                                                                                                       leonard-law.com

                                 Case 18-03120-tmb        Doc 17    Filed 01/28/19
       its terms, Section 541(a) applies only to “interest[s] of the debtor in property.” Because ORS
       Chapter 63 and the Operating Agreements place no restrictions on the transfer of the Debtor’s

       interests in the LLCs (as such interest is determined according to state law) to the estate, they do
       not conflict with Section 541(c)(1).
           B. Section 365
                      Although the Debtor has not committed to a position as to whether the Operating
       Agreements are executory (see Answer, ¶ 28), the Debtor also invokes Section 365(e), which
       invalidates contractual provisions that prevent a bankruptcy estate from receiving the benefits of
       an executory contract. See Answer, ¶ 23 (asserting as an affirmative defense that the Operating
       Agreements contain ipso facto provisions that are unenforceable under Section 365(e)).
                      Courts considering whether LLC operating agreements are executory contracts
       have reached widely varying results. However, when operating agreements relate to ongoing
       business operations and provide for members to have continuing duties and responsibilities,
       courts have sometimes held such agreements to be executory. See, e.g., In re DeLuca, 194 B.R. 65,
       77-78 (Bankr. E.D. Va. 1996). In this case, the Operating Agreements relate to LLCs with
       ongoing business operations (specifically, the Hamley & Co. Western Store and the Hamley
       Steakhouse), which businesses require close and ongoing attention from their Managing
       Members. Accordingly, the Operating Agreements provide, among other things, that members
       are “required to devote such of their time to the business matters concerning the Company as is
       necessary in the circumstances.” See Operating Agreements, ¶ 5.4.
                      Based on these facts, it appears the Operating Agreements could be considered
       executory contracts subject to Section 365. See In re DeLuca, 194 B.R. at 77 (holding that the
       operating agreement governing an LLC operating as an ongoing business is an executory
       contract). However, this determination would not achieve the outcome the Debtor seeks. To the
       extent the Operating Agreements could be deemed to include any unenforceable “ipso facto”

       provisions, Section 365(e)(1) does not apply if “applicable law excuses a party, other than the
       debtor, to such contract or lease from accepting performance or rendering performance to the
Page 7 of 9 –   PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT                               LEONARD LAW GROUP LLC
                                                                                           1 SW Columbia, Ste. 1010
                OF MOTION FOR SUMMARY JUDGMENT                                                Portland, Oregon 97258
                                                                                                     leonard-law.com

                              Case 18-03120-tmb         Doc 17     Filed 01/28/19
       trustee or to an assignee of such contract.” See 11 U.S.C. § 365(e)(2). Similarly, Section 365(c)(1)
       provides that a contract may not be assumed or assigned if “(A) applicable law excuses a party,

       other than the debtor, to such contract or lease from accepting performance from … an entity
       other than the debtor … whether or not such contract or lease prohibits or restricts assignment of
       rights or delegation of duties; and (B) such party does not consent to such assumption or
       assignment.”
                      In other words, Section 365(e)(1) does not apply if applicable law excuses the non-
       debtor party to a contract from accepting performance from a third party, and Section 365(c)(1)
       bars a debtor from assuming a contract under those circumstances.
                       As noted above, one of the Debtor’s roles as a Managing Member of the LLCs is
       to be the day-to-day manager of the Hamley Steakhouse. In that role and others, the Debtor
       agreed with Plaintiff required to provide unique, personal management services. The Debtor’s
       individual identity is and at all times has been material to the Plaintiff and to the operation of the
       business. The nature of the Debtor’s duties is such that the Operating Agreements are in the
       nature of contracts for personal services. The protections of Sections 365(c) and (e) are designed
       “to protect non-debtor third parties whose rights may be prejudiced by having a contract
       performed by an entity other than the one with which they originally contracted.” See Nw.
       Wholesale, 184 Wn.2d at 198-99, 357 P.3d at 661-62 (internal citations omitted).
                      Oregon law clearly protects the voluntary association rights of nondebtor LLC
       members. See ORS 63.249(3) (providing that non-member assignees of membership interests
       shall not have any rights to vote or otherwise participate in the management and affairs of the
       company); see also ORS 63.245 (2) (admission of new member requires consent of majority of
       members). Plaintiff is not required to accept performance from a third party (triggering the
       exception set forth in Section 365(e)(2). As a result, the Operating Agreements cannot be
       assumed under Section 365(c)(1). See In re DeLuca, 194 B.R. at 77-78 (holding that LLC operating

       agreement was a personal services contract and Section 365(e)(2) is inapplicable); JD Factors,
       LLC v. Freightco, LLC, 2009 U.S. Dist. LEXIS 96705, *6-7 (N.D. Ind. Oct. 16, 2009) (member’s
Page 8 of 9 –   PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT                                  LEONARD LAW GROUP LLC
                                                                                             1 SW Columbia, Ste. 1010
                OF MOTION FOR SUMMARY JUDGMENT                                                  Portland, Oregon 97258
                                                                                                       leonard-law.com

                               Case 18-03120-tmb         Doc 17      Filed 01/28/19
       service as an officer of LLC was personal service contract); Breeden v. Catron (In re Catron), 158
       B.R. 624, 627 (Bankr. E.D. Va. 1992) (partnership agreement was personal services contract);

       Nw. Wholesale, 184 Wn.2d at 198-99, 357 P.3d at 661-62; see also In re Catapult Entm’t, Inc., 165
       F.3d 747, 753 n.6 (noting that while Section 365(e)(1) nullifies “ipso facto” clauses, Section
       365(e)(2) “expressly revives” such clauses “in precisely the same executory contracts that fall
       within the scope of § 365(c)(1)”); id. at 754-55 (noting that an executory contract cannot be
       assumed where it could not be assigned under applicable nonbankruptcy law).
                       Notably, although many of the cases cited above describe LLC operating
       agreements as personal service contracts, “Section 365(c) covers considerably more contracts
       than those that would normally be considered personal service contracts. For section 365(c)(1) to
       apply, the applicable law must specifically state that the contracting party is excused from
       performance from a third party under circumstances where it is clear from the statute that the
       identity of the contracting party is crucial to the contract or public safety is at issue.” 3 Collier on
       Bankruptcy ¶ 365.07[1][c]. As described above, ORS Chapter 63 makes clear that the identities of
       members are of critical importance. If the Operating Agreements are executory, they cannot be
       assumed under Section 365(c)(1) because Plaintiff is not required to accept performance from
       this parties.
                                                 CONCLUSION
                       For the reasons discussed above, Plaintiff is entitled to summary judgment on his
       claims as there is no genuine dispute as to any material fact in this matter.

                       DATED: January 28, 2019

                                                          LEONARD LAW GROUP LLC

                                                          By: /s/ Timothy A. Solomon
                                                              Timothy A. Solomon, OSB No. 072573
                                                               Direct: 971.634.0194
                                                               Email: tsolomon@LLG-LLC.com
                                                          Counsel for Parley Pearce


Page 9 of 9 –    PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT                                 LEONARD LAW GROUP LLC
                                                                                              1 SW Columbia, Ste. 1010
                 OF MOTION FOR SUMMARY JUDGMENT                                                  Portland, Oregon 97258
                                                                                                        leonard-law.com

                               Case 18-03120-tmb          Doc 17     Filed 01/28/19
                                  CERTIFICATE OF SERVICE

                 I certify that on the date below, I caused this PLAINTIFF’S MEMORANDUM
   IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT to be served on the
   Defendant’s counsel in this Adversary Proceeding and other interested parties requesting notice
   through the Court’s CM/ECF system, as well as by first class U.S. mail on the following parties:

                                               NONE

                 DATED: January 28, 2019

                                                  By: /s/ Timothy A. Solomon
                                                      Timothy A. Solomon, OSB 072573




Page 1 of 1 – CERTIFICATE OF SERVICE                                            LEONARD LAW GROUP LLC
                                                                                    1 SW Columbia, Ste. 1010
                                                                                       Portland, Oregon 97258
                                                                                              leonard-law.com

                         Case 18-03120-tmb        Doc 17     Filed 01/28/19
